Citation Nr: 0026238	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
disability manifested by a slipping epiphysis of the left 
hip.  

2.  Entitlement to service connection for a claimed 
disability manifested by a slipping epiphysis of the right 
hip.  

3.  Entitlement to service connection for claimed dental 
disability due to trauma.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to December 
1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO.  The 
veteran testified at a hearing before a Hearing Officer at 
the RO in November 1999.  

The Board notes that the veteran has submitted medical 
evidence which raises the issue of secondary service 
connection for a low back disability.  The Board refers this 
matter to the RO for appropriate action.  



FINDINGS OF FACT

1.  In an October 1975 decision, the RO denied the veteran's 
original claim of service connection for a slipping 
epiphysis, left hip.  The veteran did not file a timely 
appeal from that decision.  

2.  New evidence has been presented that bears directly and 
substantially on the veteran's claim of service connection 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  No competent evidence has been submitted to show that the 
veteran has current right hip disability manifested by a 
slipping epiphysis due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
October 1975 decision of the RO; thus, the claim of service 
connection for a disability manifested by a slipping 
epiphysis of the left hip is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(1999).  

2.  The claim of service connection for slipping left 
epiphysis, left hip is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  

3.  The claim of service connection for a right hip 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  

(The Board notes that the issue of service connection for 
dental injury due to trauma is addressed in the Remand 
portion of this document.)   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 shows that he served honorably in 
the United States Marine Corps from August 1951 to December 
1952.  

The veteran's service medical records indicate that the 
veteran was found fit for active duty despite a history of a 
slipping epiphysis of the left hip since age 16.  On the 
veteran's pre-induction examination, a history of ruptured 
disc, right leg and a moderate limitation of abduction of the 
left leg were noted.  Nonetheless, the veteran was accepted 
for active military service.  

In a November 1951 statement, one of the veteran's private 
doctors indicated that, on a recent examination of the 
veteran, the demonstration of the bony prominence of the left 
hip revealed a trochanter that seemed to slip posteriorly as 
he adducted the thigh.  There was present approximately 3/4 
inch shortening of the left leg.  There was some restriction 
of motion of the hip, particularly internal rotation which 
was practically absent.  According to the private doctor, x-
ray studies of the hips revealed a moderate degree of 
arthritic change of the left hip joint.  The doctor opined 
that the veteran was a poor candidate for active military 
career and that there was a fair likelihood that such 
activity might "aggravate" his present complaint.  

A careful review of the service medical records shows that 
the veteran complained of pain in the left hip throughout 
service.  In January 1952, the veteran had loss of flexion of 
the left on the abdomen and loss of internal rotation of the 
left hip.  There was no shortening of the extremity noted at 
that time.  In April 1952, it was noted that the veteran had 
restricted motion of the left hip.  It was suggested that the 
veteran be transferred from a line company to duty which did 
not entail prolonged standing or marching.  

During service, x-ray studies of both hips in April 1952 
showed normal appearance on the right.  On the left, there 
was deformity consistent wit the clinical diagnosis of old 
slipped capital femoral epiphysis with some posterior 
displacement of the femoral head.  No definite arthritic 
changes were noted; however, some valgus was present.  The 
veteran complained of pain in his left hip and back.  

In August 1952, during service, the veteran reported having 
considerable symptoms referable to his left hip and low back, 
related to his old slipped femoral epiphysis and early 
arthritic changes of the hip joint.  A examination revealed 
prominence of left hip.  The veteran's left leg measured 
about 3/4 of an inch shorter than the right leg.  The range of 
motion of the left hip was limited.  The examiner felt that 
the veteran was not fit for retention in the service.  

During service, in early September 1952, the veteran was 
involved in an automobile accident and presented with a 
simple fracture in the anterior portion of the body of the 
mandible.  The mandible was immobilized with wiring and 
interim axillary elastics.  Good position was established.  
Facial edema and tenderness of the mandible were noted, as 
well as a healing laceration of the lower lip.  At the end of 
September 1952, the veteran's elastic band and wires were 
removed.  The veteran had no difficulty with the jaw.  

In October 1952, in connection with a Physical Evaluation 
Board proceeding, service orthopedic physicians opined that 
the veteran failed to meet the minimum standards for 
induction, and that his disability rendered him unfit for 
further service.  It was also felt that the type of activity 
that the veteran had been subjected to since induction might 
have aggravated his symptoms and hastened the progress of 
arthritic changes in the joint.  

In November 1952, a service Medical Board found the veteran 
unfit for further military service, and directed that he be 
discharged from active duty by reason of physical disability.  
The veteran was discharged from service in December 1952.  

In July 1975, the veteran submitted his original claim of 
service connection for a left hip disability, fracture of the 
fifth toe, left foot and a fractured jaw.  

At VA examination in August 1975, the veteran complained of 
left hip pain, back pain and pain and numbness of the right 
leg.  On examination, a 1/2 inch shortening of the left lower 
extremity was noted.  An examination of the lumbosacral spine 
was asymptomatic at that time.  There was approximately 1inch 
muscle atrophy of the muscles of the right leg.  There was 
paresthesia of the skin of the right leg along the 
distribution of the right L-5, S-1 spinal roots.  

The VA diagnosis was that of "residuals of leg Calve'-Perthes 
Disease of the left hip" with 1/2 inch shortening of the left 
lower extremity and right side herniation of the lumbosacral 
disc with right L5, S1 spinal root compression syndrome.  

The VA x-ray studies of both hips performed in August 1975 
showed deformity of the neck of the left femur, caused by old 
fracture at the base of the head or by old epiphyseal 
separation.  

In an October 1975 rating decision, the RO granted service 
connection for left fifth toe fracture residuals and for the 
residuals of a fractured jaw.  The veteran's claim of service 
connection for a condition manifested by a slipping 
epiphysis, left hip was denied .  The veteran was notified of 
this action and apprised of his appellate rights.  

In May 1998, the veteran attempted to reopen his claim of 
service connection for slipping epiphysis, left hip.  In 
support of his claims, the veteran the veteran contends that 
his pre-existing left hip disability was aggravated during 
service.  Currently, the veteran contends that he suffers 
from hip and back pain which was aggravated during service.  
In support of his claim to reopen, the veteran submitted 
private and VA medical evidence dating back to the early 
1960's which show treatment for hip and back pain.  

The private treatment records from 1962 show that the veteran 
complained of pain in the low back and hips.  The diagnosis 
was that of degenerative arthritis of the left hip.  X-ray 
studies in 1962 showed an old deformity of the left hip, 
probably due to a partial slipping of the epiphysis of the 
proximal left femur.  Some osteoarthritic change was present 
in the left hip.  

The private treatment records from 1972 show that the veteran 
was treated for low back pain.  

VA treatment records from 1975 show that the veteran 
underwent a partial hemilaminectomy at L4, L5 and L5, S1, 
bilateral with removal of herniated intervertebral disc at 
L4, L5, and freeing of adhesions of the nerve root of L4, L5 
on the right.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in November 1999.  He reported having had trouble 
with his right and left hips during boot camp when his 
military duties required him to do a lot of walking, running, 
jumping and remaining on his feet for long periods of time.  

The veteran testified that his left hip finally became so 
disabling that he appeared before a Medical Board in 1952 and 
was subsequently discharged shortly thereafter.  The veteran 
testified that his present complaints included those of pain, 
limitation of motion of the left hip and arthritis of the 
right hip.  

The veteran also testified during the hearing that he 
fractured his mandible during an automobile accident in 
service and was treated with wiring and intermaxillary 
elastic.  He added that his teeth were very loose from the 
impact of his mouth hitting the windshield during the 
automobile accident and still bothered him from being loose 
and irritating.  The veteran indicated that he had had 
several teeth pulled since the automobile accident and that 
his dental problems were due to the accident.  

VA outpatient records dated from 1995 to 1998 do not show any 
treatment for hip problems or dental disease.  


II.  Legal Analysis

A.  New and Material Evidence - Service Connection for 
Slipping Epiphysis, Left Hip

As noted hereinabove, the veteran had active service from 
August 1951 to December 1952.  Following his discharge from 
service, the veteran filed a claim for service connection for 
slipped epiphysis, left hip.  At that time, the evidence of 
record consisted of service medical records and a VA 
orthopedic examination.  

In an October 1975 decision, the RO denied his original claim 
of service connection for a slipping epiphysis, left hip.  
The veteran was provided notice of his procedural and 
appellate rights; however he is not shown to have perfected a 
timely appeal.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
October 1975.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
October 1975 decision includes the veteran's hearing 
testimony that his pre-existing slipped epiphysis was 
permanently aggravated in service.  In support of the 
veteran's contentions, he submitted medical evidence dating 
back to 1962 which shows treatment for hip pain.  

The Board finds, based on its review of the record, that the 
veteran has presented new and material evidence.  This 
evidence is not only new, but is also material in showing 
disability related to the left hip.  Thus, this evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

As noted, in Elkins, the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps.  First, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (1999).  The Board has 
determined that new and material evidence has in fact been 
presented.  Therefore, the second and third steps need to be 
undertaken.  

The veteran's claim as to the issue of service connection for 
disability manifested by a slipping epiphysis, left hip is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  Since the claim is well-
grounded, the Board must consider the issue of service 
connection on the merits.  Elkins.  


B.  Service Connection - Slipped Epiphysis, Right Hip

In this case, the veteran contends that he has disability 
manifested by slipped epiphysis, right hip.  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address with 
regard to the issue of service connection for slipped 
epiphysis, right hip is whether the appellant has presented a 
well-grounded claim.  A well-grounded claim is one which is 
plausible.  If he has not, the claim must fail and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, inasmuch as the veteran may be offering his own opinion 
as questions of medical diagnosis and causation presented in 
this case, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Although 
the veteran asserts that his right hip pain had its onset 
during service, this assertion does not make the claim well-
grounded if he has not submitted medical evidence to show 
that he has current right hip disability due to disease or 
injury which was either incurred in or aggravated by service.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  

A careful review of the veteran's service medical records are 
negative for any complaints, findings, or diagnosis of 
slipping epiphysis of the right hip.  While the service 
medical records clearly show complaints of, and treatment 
for, slipping epiphysis, left hip, there is no indication of 
any right hip disability.  X-ray studies of both hips in 
service consistently show abnormality of the left hip only.  
Moreover, the service medical records show that the veteran 
was discharged due to disability of the left hip, without 
mention of any right hip disability.  

The post service medical records show treatment for left hip 
and back pain in 1962 and 1975.  Current VA treatment records 
are negative for any complaints, findings or diagnosis of 
slipping epiphysis, right hip.  

The Board notes that the veteran testified at a personal 
hearing at the RO in November 1999 that he suffered from 
right hip pain due to slipping epiphysis, right hip in 
service.  However, the medical evidence of record has not 
been submitted to support the veteran's lay assertions that 
he suffers from current right hip disability due to service.

Absent competent evidence to support his lay assertions, the 
criteria of Caluza cannot be met in this case.  Hence, the 
claims of service connection for disability manifested by 
slipped epiphysis, right hip is not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

As new and material evidence had been submitted to reopen the 
well-grounded claim of service connection for a disability 
manifested by a slipping epiphysis of the left hip, the 
appeal to this extent is allowed, subject to the further 
action as discussed hereinbelow.  

Service connection for slipped epiphysis, right hip is 
denied, as a well-grounded claim has not been submitted.  


REMAND

A.  Service Connection for Slipping Epiphysis, Left Hip

As noted, under Elkins, the third step requires a 
determination of whether service connection is warranted on 
the merits.  In addition since the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  Thus, 
upon remand, the RO must apply the third step of Elkins.

In this regard, the Board finds that the veteran should first 
be reexamined to determine the current extent and likely 
etiology of the claimed slipping epiphysis, left hip.  In 
addition, any VA or private medical records showing treatment 
for the veteran's left hip disability not already of record 
should be obtained and associated with the claims file.


B.  Service Connection - Dental Disability Due to Trauma

As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service. 38 C.F.R. § 3.381(a) (1999). As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381(e) 
(1999). The significance of finding a dental condition is due 
to service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment. 38 
C.F.R. § 17.161(c) (1999).  

At the outset, the Board notes that, in claims that are not 
well grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim.  
However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In support of his claim for service connection, the veteran 
contends that his current disability of missing teeth since 
discharge from service are a result of his service-connected 
fractured mandible. 

In this case, the veteran service medical records show that 
the veteran was missing five teeth in August 1951.  The 
records further show that the veteran suffered a fractured 
right mandible during an automobile accident in September 
1952.  The veteran was seen by the dentist who wired the 
teeth and reduced the fracture.  Later that month, the 
elastic band and wires were removed from the veteran's 
mandible.  In October 1952, the veteran had no difficulty 
with his jaw.  

The post-service medical records show that the veteran was 
afforded a VA dental examination in 1975 in conjunction with 
his claim of service connection for a fractured mandible.  
Clinical examination revealed that he had ten missing teeth.  
No deformities were noted.  As noted, the veteran testified 
during his personal hearing in November 1999 that his teeth 
were loose and irritating and had to be pulled due to the 
fractured mandible during service.  

The Board finds that, in light of the veteran's assertions 
and the fact that he has been service connected for fracture 
residuals of the mandible, the RO should advise him of the 
need to provide a medical nexus opinion linking his missing 
teeth to the trauma demonstrated during service.  The Board 
notes that the record is devoid of any private or VA post-
service dental records or evidence as to his current dental 
status.

As such, the RO should notify the veteran that a medical 
nexus opinion and evidence of current disability is necessary 
for a claim to be well grounded.  The veteran should be 
informed of what is required in order to complete the 
veteran's application for his service connection claim.  
Robinette.  In addition, the RO should inform the veteran 
that he may submit medical records showing a medical nexus 
opinion.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all VA and private 
treatment records of the veteran's 
treatment for slipping epiphysis, left 
hip and the claimed dental condition, not 
already associated with the claims file.  
The RO should inform the veteran of the 
need for him to submit all medical 
evidence that tends to support his 
assertions that he has current dental 
disability due to injury which was 
incurred in or aggravated by service.  

2.  The veteran should be afforded a VA 
examination to determine the veteran's 
current severity and likely etiology of 
the claimed slipping epiphysis of the 
left hip.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examining physician for review.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
left hip disability due to disease or 
injury which was incurred in or 
aggravated by service.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's remaining claims.  This should 
include consideration of Elkins to 
determine if service connection is 
warranted based on the merits of the 
claim.  In addition, the RO should 
determine if the veteran has presented a 
well-grounded claim of service connection 
for dental injury due to trauma.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished with a Supplemental Statement 
of the Case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 16 -


